Title: From James Bonnel to William Heath, 27 December 1780
From: Bonnel, James
To: Heath, William


                        
                            
                            Kind General
                            Stony Point 27 Decr 1780

                        
                        In consequence of the new establishment of the Army Colo: Spencer’s Officers are all Dearrainged and are to
                            retire from Service the first day of January Ensuing; There present Situation is truly deploreable Occationed by a number
                            of unhapy Occurrencies which has ben Peculiarly misfortunate to the army since the Revolution Viz: the Depreciation of our
                            Currency. the Scarcity and Exhorbitant price of the Necessaries of life, and the long time which has Elapsed since we have
                            received any Pay.
                        Several of us have more than Two Hundred Miles to travel to our respective Homes and not a single Farthing to
                            bear our Expences, besides being considerably Indebted to the good People of this place.
                        If we could have an order to draw provision at this post for ourselves and waiters till pay arrives at the
                            Office (which we are Assured will be in a short time) we can Discharge our Several accounts and Travel home in credit.
                        If wee Cannot wee must Disgrace ourselves and Country by beging on the Road.
                        I therfore at the Request and in Behalf of the Officers of the Regiment beg the Indulgence for the Above
                            mentioned purpose. I am sir with Exhalted Sentiments of respect your most Obdt hume Servt
                        
                            James Bonnel Capt. Comdt Colo: Spencers Rgt
                        
                     Enclosure
                                                
                            

                                
                                Dear General
                                Westpoint Decr 28th 1780
                            
                            To disburden the Army of a Servant, who is rendered incapable of duty, by a Wound I have had the
                                Misfortune to Receive; and supposing that none would be content, that I should Command a Regiment, and not perform my
                                share of Millitary duty; I was induced to Retire upon the present Arrangement—But as my Wound Renders me unable to
                                follow any Business in private Life, whereby I can support myself; I could heartily wish to continue in service, of
                                some kind or other, which may entitle me to the full pay of my Commission—Half Pay I was undoubtedly entitled to
                                before the present Arrangement; and if my past Services have any Merit, or, if by any thing further, I can do my
                                Country good, I could wish to do it, and be continued upon full pay during the present War. I am Dr General With
                                sentiments of Esteem Your Most Obedient and very Humble Servant
                            
                                J. Wesson
                            
                        
                        
                    